RECORD IMPOUNDED


                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-0133-17T2


NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

J.C.,

        Defendant-Appellant,

and

M.C. and J.A.C.,

     Defendants.
___________________________

IN THE MATTER OF M.I.C.,
G.M.C., J.E.C. and E.C.,

     Minors.
___________________________

                 Submitted October 3, 2018 - Decided October 26, 2018

                 Before Judges Koblitz and Mayer.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Hudson County,
            Docket No. FN-09-0126-16.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Joan T. Buckley, Designated Counsel, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Sara M. Gregory, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor M.I.C. (M. Alexis Pollock, Deputy
            Public Defender, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors G.M.C., J.E.C. and E.C. (Karen
            Ann Lodeserto, Designated Counsel, on the statement
            in lieu of brief).

PER CURIAM

      Defendant J.C.1 appeals from a June 8, 2016 fact-finding determination,

by a preponderance of the evidence, that he sexually abused his stepdaughter,

Mary, over the course of at least seven years from when she was less than six

until she was thirteen years old. See N.J.S.A. 9:6-8.21(c)(3). Defendant argues

that the trial court erred in relying on inadmissible hearsay and ignoring relevant


1
   We use initials and pseudonyms to identify the parties to preserve the
confidentiality of these proceedings. R. 1:38-3(d)(12).
                                                                           A-0133-17T2
                                        2
exculpating evidence. We disagree and affirm substantially for the reasons

expressed in Judge Bernadette N. DeCastro's comprehensive written opinion.

      Mary did not testify, although she gave detailed statements to the Hudson

County Prosecutor's Office detective and the evaluators at the regional child

abuse diagnostic center, Audrey Hepburn Children's House (AHCH). Both the

female detective and Dr. Anthony D'Urso, the supervising psychologist at

AHCH, testified at the fact-finding hearing. Dr. D'Urso explained the evaluation

procedure and results in great detail, finding that Mary's allegations, expressed

in "age-inappropriate detail," were supported by his clinical findings. Mary had

reported the sexual abuse when she was eight years old, but had recanted at that

time. She reported to AHCH a progressive pattern of abuse as she got older.

Mary experiences flashbacks and was diagnosed as suffering from post-

traumatic stress disorder.

      Our Supreme Court has made clear that

            previous statements made by the child relating to any
            allegations of abuse or neglect are admissible in
            evidence; provided, however, that no such statement, if
            uncorroborated, shall be sufficient to make a fact
            finding of abuse or neglect. Thus, a child's hearsay
            statement may be admitted into evidence, but may not
            be the sole basis for a finding of abuse or neglect.

            [N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J.
17, 32-33 (2011) (emphasis added) (citation omitted).]

                                                                         A-0133-17T2
                                       3
      "[T]he corroboration requirement must reasonably be held to include

indirect evidence of abuse. Such evidence has included a child victim's

precocious knowledge of sexual activity, a semen stain on a child's blanket, a

child's nightmares and psychological evidence." N.J. Div. of Youth & Family

Servs. v. Z.P.R., 351 N.J. Super. 427, 436 (App. Div. 2002) (quoting State v.

Swan, 790 P.2d 610, 615-16 (Wash. 1990).

      Our review of the trial judge's decision after a fact-finding hearing, as

defined in N.J.S.A. 9:6-8.44, is limited. "We ordinarily defer to the factual

findings of the trial court because it has the opportunity to make first -hand

credibility judgments about the witnesses who appear on the stand; it has a 'feel

of the case' that can never be realized by a review of the cold record." N. J. Div.

of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008). We defer to Judge

DeCastro's expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 412

(1998), and we are bound by her factual findings so long as they are supported

by sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007). After reviewing the record, we conclude that the trial

judge's factual findings are fully supported by the record and, in light of those

facts, her legal conclusions are unassailable.



                                                                           A-0133-17T2
                                        4
      Defendant's arguments regarding the admissibility of certain evidence and

the judge's purported failure to consider inconsistencies in Mary's prior

statements and other gaps in the evidence are without sufficient merit to require

discussion in a written opinion. R. 2:11-3(e)(1)(E). "[R]ulings to admit or

exclude evidence are generally subject to a wide degree of discretion." Jacobs

v. Jersey Cent. Power & Light Co., 452 N.J. Super. 494, 502 (App. Div. 2017).

The judge's evidentiary "ruling is not disturbed unless there is a clear abuse of

discretion." Dinter v. Sears, Roebuck & Co., 252 N.J. Super. 84, 92 (App. Div.

1991).   Sufficient credible evidence supported the finding of abuse by a

preponderance of the evidence.

      Affirmed.




                                                                         A-0133-17T2
                                       5